Exhibit 10.19

AMERICAN TIRE DISTRIBUTORS HOLDINGS, INC.

2005 MANAGEMENT STOCK INCENTIVE PLAN

1. Establishment and Purpose of the Plan. This 2005 Management Stock Incentive
Plan (the “Plan”) is established by American Tire Distributors Holdings, Inc., a
Delaware corporation (the “Company”), as of March 31, 2005. The Plan is designed
to enable the Company to attract, retain and motivate directors, officers,
employees and consultants of the Company and its subsidiaries by providing for
or increasing their proprietary interest in the Company. The Plan provides for:
(i) the grant of options (“Options”) to purchase shares of common stock of the
Company (“Shares”) that qualify as incentive stock options (“Incentive Stock
Options”) under Section 422 of the Internal Revenue Code of 1986, as amended
(the “Code”), (ii) the grant of Options to purchase Shares that do not so
qualify (“Non-Qualified Options”), (iii) the grant of stock appreciation rights
(“Stock Appreciation Rights”), (iv) the sale or grant of restricted Shares
(“Restricted Stock”) and (v) the grant of units or other rights to receive
payments or Shares linked to the value of the Shares (“Stock Units”) (the
foregoing, collectively “Awards”).

2. Stock Subject to Plan.

(a) The number of Shares that may be issued pursuant to Awards granted hereunder
shall not in the aggregate exceed 190,857 Shares, subject to adjustment under
Section 13 hereof; provided, however, that the number of Shares that a
Participant (as hereinafter defined) may receive pursuant to the Plan shall in
no event exceed 190,857 Shares in any year; and provided further, that the
number of Shares that may be issued as Restricted Stock under this Plan shall in
no event exceed 190,857 Shares. The Shares that may be issued pursuant to Awards
hereunder may be authorized and unissued Shares or Shares reacquired by the
Company and held as treasury stock.

(b) Shares that are subject to the unexercised portions of any Awards that
expire, terminate, are cancelled or are reacquired by the Company pursuant to
restrictions placed thereon at the time of grant, issuance or sale of such
Awards shall again be available for the grant of Awards under the Plan.

3. Shares Subject to Certificate of Incorporation. All Shares issuable under
Awards issued, sold or granted pursuant to this Plan shall be subject to the
terms and restrictions contained in the certificate of incorporation of the
Company, as amended or restated from time to time.

4. Administration of the Plan.

(a) The Plan shall be administered by a committee (the “Committee”) appointed by
the Board of Directors of the Company (the “Board”). If no persons are
designated by the Board to serve on the Committee, the Plan shall be
administered by the Board and all references herein to the Committee shall refer
to the Board. The Board shall have the discretion to add, remove or replace
members of the Committee, and shall have the sole authority to fill vacancies on
the Committee.



--------------------------------------------------------------------------------

(b) The Committee shall have the sole authority, in its absolute discretion, to
adopt, amend, and rescind such rules and regulations as, in its opinion, may be
advisable in the administration of the Plan, to construct and interpret the
Plan, the rules and regulations, and the agreements and other instruments
evidencing Awards sold or granted under the Plan, and to make all other
determinations deemed necessary or advisable for the administration of the Plan.
All decisions, determinations and interpretations of the Committee shall be
final and conclusive upon the Participants.

(c) Subject to the express provisions of the Plan, the Committee shall determine
the number of Shares subject to Awards and the terms and conditions thereof,
including (to the extent applicable) the provisions relating to the
exercisability, lapse and non-lapse restrictions, termination, forfeiture and
settlement of Awards under the Plan. The terms upon which Awards are issued,
sold or granted shall be evidenced by a written agreement, executed by the
Company and the Participant (each, an “Agreement”), containing such terms and
conditions as may be approved by the Committee; provided, however, that such
terms and conditions are not expressly inconsistent with the Plan.

5. Eligibility. Persons who shall be eligible for grants of Incentive Stock
Options hereunder shall be those officers and employees of the Company or a
subsidiary of the Company who are members of a select group of officers and
employees that the Committee may from time to time designate to participate
under the Plan, and persons who shall be eligible for grants of all other Awards
hereunder shall be those directors, officers, employees and consultants of the
Company or a subsidiary of the Company who the Committee may from time to time
designate to participate under the Plan (in each case, “Participants”).

6. Terms and Conditions of Options. No Incentive Stock Option shall be granted
for a term of more than ten (10) years, and no Non-Qualified Option shall be
granted for a term of more than ten (10) years and thirty (30) calendar days.
Options may, in the discretion of the Committee, be granted with associated
Stock Appreciation Rights or be amended so as to provide for associated Stock
Appreciation Rights. The Agreement may contain such other terms, provisions and
conditions as may be determined by the Committee as long as such terms,
conditions and provisions are not expressly inconsistent with the Plan. The
Committee shall designate as such those Options intended to be eligible to
qualify and be treated as Incentive Stock Options and, correspondingly, those
Options not intended to be eligible to qualify and be treated as Incentive Stock
Options.

7. Exercise Price of Options.

(a) The exercise price for each Option granted hereunder shall be set forth in
the Agreement.

(b) For so long as required under Section 422 of the Code and the regulations
promulgated thereunder (or any successor statute or rules), the exercise price
of any Option intended to be eligible to qualify and be treated as an Incentive
Stock Option shall not be less than the fair market value of the Shares on the
date such Incentive Stock Option is granted, except that if such Incentive Stock
Option is granted to a Participant who on the date of grant is treated under
section 424(d) of the Code as owning stock (not including stock purchasable
under

 

2



--------------------------------------------------------------------------------

outstanding options) possessing more than ten percent (10%) of the total
combined voting power of all classes of the Company’s stock, the exercise price
shall not be less than one hundred ten percent (110%) of the fair market value
of the Shares on the date such Incentive Stock Option is granted.

(c) Unless otherwise expressly provided in the Agreement, the fair market value
of Shares for the purposes of this Plan shall be determined by the Board or the
Committee, whose valuation shall be binding upon each Participant.

(d) Payment for Shares purchased upon exercise of any Option granted hereunder
shall be in cash at the time of exercise, except that, if either the Agreement
so provides or the Committee in its sole discretion so permits, and if the
Company is not then prohibited from doing so, such payment may be made in whole
or in part with surrendered or withheld Shares. The Committee in its sole
discretion also may on an individual basis permit payment or agree to permit
payment of the exercise price of any Option by any other lawful means.

8. Non-transferability. Unless otherwise expressly provided in the Agreement,
any Award granted under this Plan shall by its terms be nontransferable by the
Participant other than by will or the laws of descent and distribution (in which
case such descendant or beneficiary shall be subject to all terms of the Plan
applicable to Participants) and is exercisable during the Participant’s lifetime
only by the Participant or by the Participant’s guardian or legal
representative.

9. Incentive Stock Options. The provisions of the Plan are intended to satisfy
the requirements set forth in Section 422 of the Code and the regulations
promulgated thereunder (including the aggregate fair market value limits set
forth in Section 422(d) of the Code) with respect to Incentive Stock Options
granted under the Plan. For so long as required under Section 422 of the Code
and the regulations promulgated thereunder (or any successor statute or rules),
during the term of the Plan, the aggregate fair market value of the Shares with
respect to which Incentive Stock Options are first exercisable by a Participant
during any calendar year shall not exceed $100,000. For the purpose of this
Section 9, the fair market value of the Shares shall be determined at the time
the Incentive Stock Option is granted.

10. Stock Appreciation Rights. The Committee may, under such terms and
conditions as it deems appropriate, grant to any Participant selected by the
Committee Stock Appreciation Rights, which may or may not be associated with
Options. Upon exercise of a Stock Appreciation Right, the Participant shall be
entitled to receive payment of an amount equal to the excess of the fair market
value, as defined by the Committee, of the underlying Shares on the date of
exercise over the Stock Appreciation Right’s exercise price. Such payment may be
made in Shares valued at their fair market value on the date of exercise or in
cash, or partly in Shares and partly in cash, as the Committee may designate.
The Committee may require that any Stock Appreciation Right shall be subject to
the condition that the Committee may at any time in its absolute discretion not
allow the exercise of such Stock Appreciation Right.

 

3



--------------------------------------------------------------------------------

11. Restricted Stock and Stock Units.

(a) The Committee may grant, sell or issue Restricted Stock under the Plan
(either independently or in connection with the exercise of other Awards) to
Participants selected by the Committee. The Committee shall in each case
determine the number of Shares of Restricted Stock to be granted, sold or
issued, the price at which such Shares are sold, if applicable, and the terms
and duration of the restrictions to be imposed upon such Shares.

(b) The Committee may grant, sell or issue Stock Units (either independently or
in connection with the exercise of other Awards) to Participants under the Plan
upon such terms and conditions as are determined by the Committee and set forth
in the Agreement.

12. Investment Representations. Each Agreement may contain an agreement that,
upon demand by the Committee, the Participant shall deliver to the Committee at
the time of receipt of any Shares upon exercise or settlement of any Award a
written representation that such Shares are being acquired for investment and
not for resale or with a view to the distribution thereof. Upon such demand,
delivery of such representation prior to the delivery of any such Shares shall
be a condition precedent to the right of the Participant to receive such Shares.

13. Adjustments; Effect of Approved Sale.

(a) If the Shares are changed into or exchanged for a different number or kind
of shares or securities as the result of any one or more reorganizations,
recapitalizations, stock splits, reverse stock splits, stock dividends, stock
distributions or similar events, an appropriate adjustment shall be made in the
number and kind of shares or securities subject to previously granted or future
Awards, and in the exercise or sale price for each share or other unit of any
securities subject to previously granted or future Awards. No fractional
interests shall be issued on account of any such adjustment unless the Committee
specifically determines to the contrary, and the Committee may provide for such
customary cash-in-lieu of fractional interests provisions as it deems
appropriate.

(b) In the event of an Approved Sale (as defined in the Agreement), the
exercisable but unexercised portion of Awards will be subject to one of the
following, as applicable: (i) in the event of an Approved Sale in which the
holders of Shares are receiving predominantly cash proceeds, if the definitive
agreement governing such Approved Sale so provides, effective as of the
consummation of such Approved Sale, the exercisable but unexercised portion of
Awards shall be automatically cancelled and the Participants shall be entitled
to receive in cash the per share consideration payable to such holders in such
Approved Sale less the exercise price attributable to such unexercised portion
of Awards and any applicable tax withholding obligations; (ii) in the event of
an Approved Sale structured as a stock-for-stock merger, exchange or similar
transaction, if the definitive agreement governing such Approved Sale so
provides, effective as of the consummation of such Approved Sale, the
exercisable but unexercised portion of Awards shall automatically be converted
into an option to purchase the type of securities into which the Shares are
being converted in such Approved Sale, with appropriate adjustments to the per
share exercise price and number of shares covered thereby based on the exchange
ratio in such transaction as determined by the Committee in its discretion
(subject to customary provisions for cash-in-lieu of fractional shares as and if
determined

 

4



--------------------------------------------------------------------------------

appropriate by the Committee); or (iii) if neither clause (i) nor clause (ii) of
this Section 13(b) is applicable, the exercisable but unexercised portion of
Awards shall automatically terminate as of the consummation of such Approved
Sale provided that the Company has given written notice to the Participant at
least fifteen (15) calendar days prior to the consummation of such Approved Sale
and afforded the Participant the opportunity to exercise such exercisable but
unexercised portion (conditioned on the actual consummation of such Approved
Sale) through the close of business on the day immediately preceding the
scheduled date of such consummation. Unless otherwise determined by the
Committee, in the event of an Approved Sale, the unexercisable portion of Awards
shall automatically terminate upon the consummation of such Approved Sale. The
Committee may at any time accelerate the vesting or lapse of restrictions with
respect to all or any portion of any Award granted, issued or sold under the
Plan without the consent of the affected holder of such Award.

14. Duration of Plan. Awards may not be granted, sold or issued under the Plan
after March 31, 2015 but Shares may thereafter be issued and payments may
thereafter be made in respect of any Award granted, issued or sold prior to such
date.

15. Amendment and Termination of the Plan. The Board may at any time amend,
suspend or terminate the Plan. The Committee may amend the Plan or any Agreement
issued hereunder to the extent necessary for any Award granted, sold or issued
under the Plan to comply with applicable tax or securities laws. If the Board
determines that the approval of such action by the stockholders of the Company
is advisable or necessary for compliance with applicable securities law, tax
law, stock exchange requirement or other applicable federal or state law, no
such action of the Board or the Committee shall be effective unless taken with
or ratified by such approval. Unless otherwise expressly provided in the
Agreement, no Award may be issued, granted or sold during any suspension of the
Plan. No amendment, suspension or termination of the Plan or of any Agreement
issued hereunder shall adversely alter or otherwise impair any vested rights or
obligations in any Award theretofore issued, granted, sold under the Plan
without the consent of the holder thereof; provided, however, that the
Participant Committee (as defined below) shall have the authority to approve
(without any further consent unless otherwise expressly provided in the
Agreement) any such amendment, suspension, termination or any waiver of any of
the rights of Participants under the Plan or any Agreement or any outstanding
Awards so long as such amendment, suspension, termination or waiver is uniformly
applicable to all Participants. As used herein, the “Participant Committee”
means the Chief Executive Officer of the Company and such additional or
successor Participants as may be designated from time to time by the Chief
Executive Officer or the Board. The Chief Executive Officer and such additional
or successor Participants shall not have any liability to any other Participant
for any of acts or omissions as a member of the Participant Committee, unless
such act or omission resulted from the fraud, willful misconduct or gross
negligence of such person.

16. Nature of Plan. This Plan is intended to qualify as a compensation benefit
plan within the meaning of Rule 701 under the Act.

17. Cancellation of Options. Any Option or other Award granted under the Plan
may be canceled at any time with the consent of the holder, and a new Option or
other Award may be granted to such a holder in lieu thereof.

18. Withholding Taxes. Whenever Shares are to be issued or amounts are to be
paid or income earned in respect of any Award, the Committee in its discretion
may require the Participant to remit to the Company, prior to the delivery of
any certificate or certificates for such Shares or the payment of any such
amounts, all or any part of the amount determined in the Committee’s discretion
to be sufficient to satisfy federal, state and local withholding tax obligations
(the “Withholding Obligation”) that the Company determines may arise with
respect to such issuance or payment.

 

5